Case: 15-11671    Date Filed: 11/17/2015   Page: 1 of 2




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11671
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:14-cr-00007-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KRISTOPHER CARVER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 17, 2015)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11671    Date Filed: 11/17/2015   Page: 2 of 2


      David L. Roberts, appointed counsel for Kristopher Carver, in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Carver’s convictions and sentences are

AFFIRMED.




                                         2